Citation Nr: 0419193	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death pursuant to a VA hospitalization from 
February 1990 to March 1990.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  He died in March 1990.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In her July 2002 claim, the appellant stated that she was 
applying for DIC as well as for pension.  There is no 
indication that the RO addressed her pension claim and as 
such, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The immediate cause of the veteran's death was pneumonia, 
which he had for days, due to, or as a consequence of, an 
underlying cause of severe chronic obstructive pulmonary 
disease (COPD), which he had for years.  Other significant 
conditions contributing to the veteran's death, but not 
resulting in the underlying cause, included congestive heart 
failure (CHF), panhypopituitarism, secondary 
craniopharyngioma resection, and status-post cardiovascular 
accident.  

3.  The veteran's death during his Dayton VA Medical Center 
admission was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
for the cause of the veteran's death are not met.  38 
U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  

The Board observes that the appellant filed her claim for DIC 
compensation under 38 U.S.C.A. § 1151 in July 2002, after the 
enactment of the VCAA.  The RO's initial unfavorable decision 
was made in January 2003, after the appellant had been 
provided notice of the VCAA provisions in August 2002, in 
accordance with Pelegrini II, supra.

In August 2002, the appellant was sent a letter explaining 
her role in the claims process and asking her to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help her get evidence 
such as medical or Federal records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records, to include a release 
form for VA to obtain any identified private records.  The RO 
also indicated that it was still the appellant's 
responsibility to support her claim with appropriate 
evidence.  The RO specifically advised the appellant that DIC 
may be paid to eligible dependents when the veteran dies 
while in service, when the veteran dies of a service-
connected condition, or, in some cases, when the veteran is 
totally disabled because of service-connected conditions but 
dies from other causes.  The appellant was also informed that 
death pension may be paid to eligible dependents when a 
veteran with wartime service dies and that an accrued benefit 
is any money VA owed the veteran at the time of his death.  
Relevant to the appeal now before the Board, the appellant 
was advised that, in essence, DIC shall be awarded for a 
qualifying death of a veteran if the death were not the 
result of the veteran's willful misconduct and it was caused 
by hospital care, medical or surgical treatment, or 
examination furnished by VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, or an event not reasonably foreseeable.  The RO 
informed the appellant that it would request all medical 
records from the Dayton VA Medical Center, where the veteran 
died.  In an October 2002 communication, the appellant 
responded that she had no private medical records to submit 
and that all pertinent medical care was provided at the 
Dayton VA Medical Center. 

Additionally, in the January 2003 rating decision and the 
June 2003 statement of the case, the appellant was informed 
of the reasons for which her DIC claim had been denied, the 
evidence the RO had considered in denying the claim, and the 
evidence the appellant still needed to submit to substantiate 
her claim.  The statement of the case also advised the 
appellant of 38 U.S.C.A. § 1151, as well as a recitation of 
the regulations implementing the VCAA, with citation to the 
relevant portions of the United States Code.  

The appellant was also afforded opportunity to submit 
additional evidence and argument in support of her claim.  
Specifically, the appellant was given an opportunity to 
request a personal hearing in connection with this appeal, 
but she did not choose to do so.  As such, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's death 
certificate, treatment records from St. Elizabeth's Hospital, 
dated January 1990 to February 1990, and Dayton VA Medical 
Center, dated February 1990 to March 1990, and two medical 
opinions are associated with the claims file.  The appellant 
has not identified other outstanding records that she wants 
VA to obtain or that he feels are relevant to her claim.  
Specifically, as noted above, in October 2002 she reported 
that she had no private medical records to submit and that 
all pertinent medical care was provided at the Dayton VA 
Medical Center. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the RO obtained 
two medical opinions regarding the standard of care the 
veteran received prior to his death in March 1990.  As both 
physicians offering opinions reviewed the claims file and 
stated their reasons and bases for their opinions, the Board 
finds that obtaining another opinion on this matter would 
serve no useful purpose.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Merits of the Claim

The appellant contends that VA hospitalization and treatment 
caused the veteran's death, essentially claiming that VA was 
negligent in not treating the veteran for pneumonia.  The 
appellant asserts that while at St. Elizabeth's Hospital, the 
veteran was diagnosed with pneumonia, treated with 
intravenous (IV) antibiotics, stabilized, and transferred to 
the Dayton VA Medical Center.  During his VA hospitalization, 
he had difficulty breathing.  The appellant states that the 
VA physicians determined that the veteran had CHF and treated 
him for such but did not treat him for pneumonia.  The 
veteran's Death Certificate states pneumonia as the immediate 
cause of death.  The Death Summary, prepared by VA, indicates 
that, in retrospect, the veteran probably should have been 
treated for pneumonia.  Therefore, the appellant contends 
that VA was negligent in failing to treat the veteran for 
pneumonia, the immediate cause of his death, and claims that 
she is entitled to DIC under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death.  

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to all claims filed on or after 
October 1, 1997.  The appellant's claim for DIC was filed in 
July 2002 and therefore, the amended law is applicable.  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was designed to 
relieve.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b) (2003).

The additional disability or death must actually result from 
VA hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2) (2003).

The relevant evidence of record includes the veteran's death 
certificate, treatment records from St. Elizabeth's Hospital, 
dated January 1990 to February 1990, and Dayton VA Medical 
Center, dated February 1990 to March 1990, and two medical 
opinions specific to the issue on appeal.

The veteran's death certificate shows that he died on March 
[redacted], 1990 with the immediate cause listed as pneumonia, which 
he had for days, due to, or as a consequence of, an 
underlying cause of severe chronic obstructive pulmonary 
disease, which he had for years.  Other significant 
conditions contributing to the veteran's death, but not 
resulting in the underlying cause, included CHF, 
panhypopituitarism, secondary craniopharyngioma resection, 
and status-post cardiovascular accident.  

The records from St. Elizabeth's Hospital reveal that the 
veteran was admitted to the Medical Intensive Care Unit 
(MICU) in mid-January 1990 because of hypotension, renal 
crisis, and pneumonia.  By way of history, it was noted that 
the veteran had been admitted in November 1989 to another 
hospital for resection of a large craniopharyngioma that had 
affected his visual fields and was threatening blindness.  
Following the surgery, the veteran apparently had several 
complications, including a right cerebral infarction 
resulting in left hemiplegia, seizures, cardiac arrhythmias, 
electrolyte imbalance, and had developed pneumothorax that 
resulted in the insertion of a chest tube and ventilation.  
The veteran was removed from the ventilator in mid-December 
1989.  The veteran remained unconscious and unresponsive for 
a significant period of time and, subsequently, made very 
slow progress.  He also had speech difficulties and trouble 
swallowing.  He was moved to the Rehabilitation Unit, but 
became hypotensive and had hypoglycemic episodes requiring 
admission to the MICU.  He was diagnosed with pneumonia and 
was treated intravenously with Kefzol, Gentamicin, and 
fluids.  Upon admission, a chest X-ray showed bibasilar 
infiltrates.  Repeat X-rays showed clearing of the 
infiltrate, but definite chronic changes.  It was also noted 
that, after admission, the veteran received IV antibiotics 
for his pneumonia and that such antibiotics were stopped 
after the pneumonia cleared.  In mid-January 1990, 
examination of the veteran's chest and lungs revealed 
bilateral expiratory rhonchi present, but was otherwise 
unremarkable.  No rales were present.  The veteran's final 
diagnoses, in February 1990, were: hypotension, adrenal 
crisis, pneumonia, diabetes insipidus, pituitary 
insufficiency, status post resection of craniopharyngioma, 
chronic obstructive pulmonary disease (COPD), seizure 
disorder, and anemia.  

Dayton VA Medical Center records reveal that the veteran was 
admitted in early February 1990 for complicated medical 
problems following the removal of a craniopharyngioma in 
November 1989.  It was recorded that the veteran had been 
accepted as a transfer from St. Elizabeth's Hospital with a 
history of craniopharyngioma resection, secondary diabetes 
insipidus, and pituitary insufficiency.  It was also recorded 
that the veteran had a history of COPD and seizure disorder.  
Following the veteran's November 1989 operation, it was 
reported that he had a difficult post-operative course with a 
right cerebrovascular accident resulting in left hemiplegia, 
seizures, cardiac arrhythmia, and pneumothorax.  It was also 
noted that the veteran later developed pneumonia and was 
transferred to the MICU where he became hypotensive and 
hypoglycemic.  Panhypopituitarism was also diagnosed.  It was 
observed that the veteran was admitted to the Dayton VA 
Medical Center for intensive physical therapy in order to 
return home with his spouse and that he had a history of 
diabetes insipidus and pituitary insufficiency.  

The Death Summary, prepared by one of the veteran's attending 
physicians and supported by the treatment records, reflected 
that the veteran had diagnoses of CHF and bronchopneumonia, 
severe COPD, panhypopituitarism, seizures, decubitus ulcer of 
the right sacrum, and status post stroke with left 
hemiplegia.  Also recorded were untreated diagnoses of status 
post craniopharyngioma with resultant panhypopituitarism 
complicated by a stroke in November 1989 and diabetes 
insipidus.  During the veteran's stay at the hospital, it was 
recorded that he had episodes of hypotension and difficulty 
with his breathing.  It was initially thought that he was in 
CHF and the veteran seemed to respond to Lasix therapy.  At 
other times, his breathing seemed quite good.  On February 
15, 1990, the veteran had stabilized to the point that he was 
transferred to the Geriatric Evaluation Unit.  However, on 
his arrival there he became hypotensive and markedly short of 
breath and was immediately transferred back to the Resident 
Team.  He had several episodes of acute hypotension during 
his stay and there was no good explanation for these 
episodes.  It was noted that it was unlikely that it was some 
sort of Addisonian crisis since the veteran was being 
maintained on Cortisone everyday.  The possibility of 
pulmonary embolus was raised but not seriously considered.  
Repeat chest X-rays often showed some mild pulmonary 
redistribution but no obvious infiltrates.  The veteran 
usually recovered adequately without significant 
intervention.  It was noted that for several days prior to 
the veteran's death, he actually seemed to have less 
difficulty with his breathing.  Numerous notes from the 
nurses reflect that the veteran's breathing was unlabored 
while sleeping and that he complained less of shortness of 
breath during that time.  It was noted that it was surprising 
that the veteran died when he did because he had been doing 
better the day or two prior to his death.  The Death Summary 
indicates that the veteran's autopsy showed that he had 
bilateral CHF and bilateral lower lobe pneumonias.  The 
recording physician stated, 

In retrospect, the veteran probably should have 
been treated for his pneumonia and probably should 
have had his Cortisol level raised to stress doses, 
however given his X-ray exams, his blood gases, and 
his clinical status, we did not have a strong 
suspicion that he actually did have a pneumonia, 
and he seemed to be responding better to CHF 
therapy.  

The autopsy report revealed that the veteran's cause of death 
was bronchopneumonia.  It was also recorded that he had the 
following preliminary gross autopsy diagnoses: bilateral 
dependent pulmonary congestion, chronic and acute bronchitis, 
bilateral bronchopneumonia of the lower lobe, moderate 
malacia of the spleen, status post resection of 
craniopharyngioma, recent right cerebrovascular accident with 
left hemiplegia, recent seizures, panhypopituitarism, marked 
atrophy of the adrenal glands, thyroid glad, and testes, 
diabetes insipidus, COPD, and right sacral decubitus ulcers.  
In a letter to the appellant, the Chief of Medical Services 
indicated that, following review of the medical records and 
the autopsy that was performed, pneumonia and marked atrophy 
of the endocrine glands (adrenal, thyroid, and testes) were 
found to be the contributory causes of the veteran's death. 

Based on the preceding evidence, the appellant asserts that 
VA was negligent in not treating the veteran for pneumonia, 
which ultimately caused his March 1990 death.  The Board 
observes that the evidence reflects that the veteran was 
treated for pneumonia at St. Elizabeth's Hospital prior to 
his transfer to the Dayton VA Medical Center.  However, the 
records from St. Elizabeth's Hospital reflect that the 
veteran's pneumonia cleared and as such, treatment with IV 
antibiotics treatment was discontinued.  The records also 
noted that repeat X-rays showed clearing of the infiltrate, 
but definite chronic changes.  Therefore, upon admission to 
the Dayton VA Medical Center, no current diagnosis of 
pneumonia was recorded.  While at the Dayton VA Medical 
Center, it was observed that the veteran had difficulty 
breathing and was treated for CHF, to which he seemed to 
respond.  

In light of the medical evidence of record, two VA medical 
opinions were obtained in November 2002 in order to determine 
whether VA was negligent in the hospitalization and treatment 
of the veteran, thus causing his death.  Both VA physicians 
reviewed the claims file, which included the above records 
from St. Elizabeth's Hospital and Dayton VA Medical Center.  
The first physician stated,

While the pathologist who did the autopsy listed 
pneumonia as the cause of death, the veteran 
clinically did not appear to have significant 
pneumonia.  He was a very ill man, as reflected by 
the clinical record and the long list of findings 
at autopsy.  His death was a relatively sudden 
event, not due to lack of appropriate care on the 
part of VA and could have happened at anytime 
regardless of his treatment.

The second physician, an internist, stated her findings as 
follows,

1.  The veteran did receive stress doses of 
steroids from February 12 until February 26, when 
they were tapered off and his usual maintenance 
dose of steroids was restarted.  In light of the 
very complicated nature of his metabolic problems, 
the medical team consulted the endocrinologist to 
help them manage his endocrine problems.  Most 
physicians would have managed the cortisone therapy 
in the same way.
2.  During the week before his death, the clinical 
picture was that of volume overload for which he 
was treated.  His white blood count remained within 
normal limits and he did not have a productive 
cough or fever to suggest the diagnosis of 
pneumonia.  The chest X-ray done on February 17 was 
reported as follows:  '[d]ifferential diagnosis 
includes both acute and inflammatory processes of 
the interstitium and fluid accumulation due to 
cardiac decompensation...Combination of etiologies is 
also possible.  Clinical correlation requested.'  
Because he was responding to therapy for volume 
overload with documented improvement in his 
pulmonary symptoms, it was appropriate for the 
medical team to continue this plan of care.  There 
was no evidence of pneumonia and no reason to treat 
the patient with empiric antibiotics or high dose 
steroids.  It is my opinion that most physicians 
would have managed this patient in the same manner. 

Both opinions therefore conclude that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA and 
that an event not reasonably foreseeable did not cause the 
death of the veteran.  In fact, the two medical opinions of 
record demonstrate that VA personnel attending the veteran at 
the Dayton VA Medical Center acted in a manner consistent 
with the acceptable standard of care.  As such, the evidence 
that VA hospitalization or treatment caused the veteran's 
death is limited to the appellant's own statements.  This is 
not competent evidence since laypersons, such as the 
appellant, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim.  As such, that 
doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death pursuant to a VA 
hospitalization from February 1990 to March 1990 is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



